DETAILED ACTION
This Notice of Allowance is sent in response to Applicant’s Communication filed on April 25, 2022.

DISPOSITION OF CLAIMS
Claims 1, 3-9, 11-17 and 19-21 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1, 3-9, 11-17 and 19-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding a method for operating an on-off valve coupled to a system for regulating a system parameter where the initial value of the upper limit (((being lower than 100% which fully opens the valve))); (((receiving an error between a target for the system parameter and an actual value of the system parameter))); (((based on the error))), generating the PWM signal without exceeding the initial value of the upper limit on the duty cycle and applying the PWM signal to the valve to regulate the system parameter; (((when the target for the system parameter has not been reached after the duration of time))): increasing the upper limit on the duty cycle to a subsequent value greater than the initial value and (((generating the PWM signal without exceeding the subsequent value of the upper limit on the duty cycle and applying the PWM signal to the valve))), in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art. (((Emphasis added on inventive steps limitations)))
The limitations set forth in independent Claims 9 and 17 regarding a system for operating an on-off valve coupled to a system for regulating a system parameter where the initial value of the upper limit (((being lower than 100% which fully opens the valve))); (((receiving an error between a target for the system parameter and an actual value of the system parameter))); (((based on the error))), generating the PWM signal without exceeding the initial value of the upper limit on the duty cycle and applying the PWM signal to the valve to regulate the system parameter; (((when the target for the system parameter has not been reached after the duration of time))): increasing the upper limit on the duty cycle to a subsequent value greater than the initial value and (((generating the PWM signal without exceeding the subsequent value of the upper limit on the duty cycle and applying the PWM signal to the valve))), in combination with the remaining limitations set forth respectively in Claims 9 and 17 are not disclosed nor taught by the prior art. (((Emphasis added on inventive steps limitations)))

      Concerning the closest prior art, (Greenberg – US 2018/0223738 A1) and (Veilleux – US 2018/0346100 A1) discloses essentially almost all the limitations of claims 1, 9 and 17 as discussed in the non-final office action mailed on January 24, 2022 (Pages 3-4, 6-7 and 8-10).

However, neither (Greenberg – US 2018/0223738 A1) and (Veilleux – US 2018/0346100 A1) nor the related prior art discloses a method and system for operating an on-off valve coupled to a system for regulating a system parameter where the initial value of the upper limit (((being lower than 100% which fully opens the valve))); (((receiving an error between a target for the system parameter and an actual value of the system parameter))); (((based on the error))), generating the PWM signal without exceeding the initial value of the upper limit on the duty cycle and applying the PWM signal to the valve to regulate the system parameter; (((when the target for the system parameter has not been reached after the duration of time))): increasing the upper limit on the duty cycle to a subsequent value greater than the initial value and (((generating the PWM signal without exceeding the subsequent value of the upper limit on the duty cycle and applying the PWM signal to the valve))). (((Emphasis added on inventive steps limitations)))

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747         

/GRANT MOUBRY/Primary Examiner, Art Unit 3747